O’QUINN, Justice.
Appellants in this appeal and St. Mary’s University were before this Court with the same issues in 1973 and a decision was published in an opinion on July 18, 1973. (497 S.W.2d 782). The trial court had ordered a severance of issues, but did not sever the litigation into two separate and independent causes. The Supreme Court, in considering the case on application for writ of error, held that the judgment of the trial court was not appealable and set aside the judgment of this Court and dismissed the appeal. (501 S.W.2d 875).
Subsequent to the Supreme Court’s decision in 1973 the trial court heard and disposed of the remaining issues which had been severed earlier, and in a judgment, entered October 10, 1974, finally disposed of all parties and all issues in the cause. It is from that judgment that this appeal has been taken by the same parties who appealed from the partial judgment in December of 1972.
In this appeal the cause, on joint motion of the parties granted to advance the case for submission on briefs and without oral argument, is conceded by all parties to present, “ . . . issues [which] are for all material purposes identical to the issues decided by this Court in an earlier appeal in this cause . 497 S.W.2d 782 ...” The parties also agree that “Appellants’ points of error on this appeal, and the arguments and authorities thereunder, are virtually identical to the points of error, arguments, and authorities of Appellants in the earlier ap*158peal. The same is true with respect to the briefs filed by Appellees.”
The trial court, in severing the issues for separate hearing in 1972, reserved for later trial the issues of ownership of the archives as between the Wilcox interests and the interests of the State of Texas and the City of Laredo. By agreement of the parties, incorporated in the final judgment of October, 1974, title to the “Laredo Archives,” as distinguished from the entire “Wilcox Collection,” was awarded to the State of Texas, with “express exception and reservation . . . [that] St. Mary’s University . . . retain . . . exclusive and uninterrupted perpetual right of possession of said Laredo Archives and the unlimited right to use and permit the same to be used for all reasonable historical research purposes, subject only to . . .” stipulated conditions and contingencies set out in the judgment.
The only issues therefore in this appeal are the issues between the Wilcox interests and St. Mary’s University as to ownership of the Wilcox Collection, including the Laredo Archives. The trial court held in its judgment of December 14, 1972, and again in its final judgment of October 10, 1974, that “as against . . . [the Wilcox family, appellants] St. Mary's University . . . lawfully acquired and now holds absolute title to and ownership of all that certain historical collection acquired and assembled by Seb S. Wilcox . commonly referred to as the ‘Wilcox Collection’ . . . including, but not limited to, those certain documents and other historical material commonly referred to as the Laredo Archives . . . ”
The facts of the case were stated by this Court in the first appeal (497 S.W.2d 783-785) and will not be repeated here. After careful re-examination of the issues and the law, we have concluded that for the reasons stated in our earlier opinion, the final judgment of the trial court should be affirmed. Because of the agreement of the parties, approved in the trial court’s judgment, there are no issues on this appeal as to title to and possession of the Laredo Archives.
The judgment of the trial court is in all things affirmed.
Affirmed.